Citation Nr: 0502851	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  99-10 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a schizoaffective 
disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  This case was remanded by the Board 
in May 2001 for further development; it was returned to the 
Board in November 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he has several psychiatric 
disorders, including PTSD, which originated in or resulted 
from his period of service.

Service medical records show that the veteran presented in 
August 1970 complaining of personal problems and requesting 
medication to relax and sleep; he was prescribed Valium.  
Several days later he presented complaining of a several-week 
history of nervousness, and indicated that the prescribed 
Valium was not helping.  He explained that his spouse was 
pregnant, and that he was preoccupied with his circumstances.  
He reported a history of attempting to strike one person with 
a hammer and of trying to kill another person with a knife.  
He denied any paranoia or hallucinations, but reported 
experiencing low energy and frequent worrying.  The veteran 
was diagnosed with ruminative anxiety, although the examiner 
questioned whether psychosis was a possible consideration.  
The records show that over the next several days the veteran 
continued to request sleep medication and to report 
nervousness, but by September 1970 his condition was 
described as better.  The report of his November 1970 
discharge examination is silent for any reference to 
psychiatric abnormalities, but notes a past incident of mild 
anxiety and depression with insomnia, described as treated.

The veteran's DD Form 214 describes his military occupational 
specialty as the civilian equivalent of a firefighter.

In several statements on file, and in statements made to 
treating VA physicians, the veteran contends that he has a 
psychiatric disability, including PTSD, originating from 
certain incidents in service he believes involved racism.  He 
also reports being sexually assaulted by an Army Sergeant 
Brown at his entrance examination for the U.S. Air Force.  
The veteran additionally describes losing a close friend 
named Brooks when that soldier's plane exploded during a 
rescue assignment in the United States.  Lastly, he suggests 
that while in Vietnam at the Nha Trang Air Base sometime 
between 1967 and 1968, he was exposed to corpses, wounded 
soldiers, small arms fire, and rocket and mortar attacks.

In a November 1997 correspondence, the RO informed the 
veteran that to assist the U.S. Army & Joint Services 
Environmental Support Group (currently the U.S. Armed 
Services Center for Unit Records Research (CURR)) in 
researching any claimed stressor events, he should provide 
the following information:  His units of assignment at the 
time of the event (to the company, battery, battalion, 
regiment, and division levels); the specific stressful 
event(s) claimed; and the exact dates, places and units 
involved in the events, as well as the names, ranks and units 
of any casualties involved.  The correspondence urged the 
veteran to provide as specific information as possible in 
order to assist the CURR. 

In a June 2003 correspondence, the CURR indicated that the 
veteran's claim could not be researched.  The correspondence 
explained that a "VA Help Team" reviewed the materials 
submitted by the RO, but determined that insufficient 
stressor information had been provided (namely, that the 
dates of the claimed events were not sufficiently specific to 
within 60 days, the locations involved were not sufficiently 
identified, or the full names of casualties were not 
reported).  The correspondence also indicated that documents 
provided by the RO were not legible.  The correspondence 
lastly indicated that no further verification actions were 
required by CURR because all necessary verification 
information should be contained in the veteran's service 
medical records.

In an August 2004 supplemental statement of the case (SSOC), 
VA advised the veteran that CURR required more information 
before research on his claim would be undertaken.  
Unfortunately, the SSOC failed to advise what additional 
information CURR required to substantiate his claim.  

Under the circumstances, and as the veteran was not made 
aware until this action of what additional information was 
required by CURR before his claim could be researched by that 
agency, the Board is of the opinion that the RO should afford 
the veteran the opportunity to provide the additional 
information identified by the CURR.  38 U.S.C.A. § 5103A 
(West 2002).

The Board's May 2001 remand instructed the RO to afford the 
veteran a VA psychiatric examination.  The referenced 
examination was scheduled for September 2003, but the veteran 
failed to report.  The record reflects that in July 2003, a 
VA decision review officer determined that the veteran had 
reported a different address to the VA health care system 
than that on file at the RO.  The RO updated its records to 
reflect the new address, and apparently VA sent notice of the 
scheduled September 2003 examination to the updated address 
only.  

In the August 2004 SSOC, which was sent to the new address 
but not returned as undeliverable, the veteran was advised of 
his failure to report.

The record shows that the veteran has not been in direct 
contact with VA since April 1998.  Still, November 2002 VA 
correspondence sent to the same address he first reported 
when he filed his September 1997 claim was not returned as 
undeliverable.  In essence, the record contains two possible 
addresses for the veteran, the notice to report for VA 
examination was sent to only one of those addresses, and 
there is no indication that the RO has made any effort to 
contact the veteran himself, or at the very least his 
representative, to ascertain his actual current address.  
Given the above, the Board is of the opinion that the veteran 
should be afforded the opportunity for another VA 
examination.

The Board also notes that on March 7, 2002, 38 C.F.R. 
§ 3.304(f) was amended with respect to the type of evidence 
that may be relevant in corroborating a veteran's statement 
regarding the occurrence of a stressor in claims for service 
connection of PTSD resulting from personal assault.  See 67 
Fed. Reg. 10,330 (2002).  Unfortunately, the veteran was not 
provided with notice of the amended 38 C.F.R. § 3.304(f) in 
the August 2004 SSOC or in any other document on file.  More 
importantly, he has not been specifically advised that 
evidence from sources other than his service records or 
evidence of behavior changes may constitute credible 
supporting evidence of his claimed personal assault stressor.  

In addition, the veteran's service personnel records are not 
on file.  Those records are relevant to his PTSD claim in 
particular and should be obtained.

Lastly, in March 1998 the Social Security Administration 
(SSA) awarded the veteran disability benefits.  Records from 
that agency associated with the grant of benefits to the 
veteran are potentially relevant and should be obtained.  See 
generally, Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should attempt to contact 
the veteran and request that he 
provide his current address.  If the 
RO is unable to obtain the requested 
information from the claimant, the 
RO should request that the 
representative provide the most 
recent address on file with that 
organization for the appellant.

2.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA or private, who 
may possess additional records 
pertinent to the claims on appeal.  
With any necessary authorization 
from the veteran, the RO should 
attempt to obtain and associate with 
the claims file any medical records 
identified by the veteran which have 
not been secured previously.

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the appellant and his 
representative of this fact and ask 
them to provide a copy of the 
outstanding medical records.

4.  The RO must advise the veteran 
of the revised provisions of 38 
C.F.R. § 3.304(f), and that evidence 
from sources other than his records 
or evidence of behavior changes may 
constitute credible supporting 
evidence of his claimed personal 
assault stressor, and allow him the 
opportunity to furnish that type of 
evidence.

5.  The RO should attempt to obtain 
the veteran's service personnel 
records from the appropriate agency 
or agencies (service department, 
National Personnel Records Center, 
etc.).  The RO should document its 
efforts to obtain the appellant's 
service personnel records, as well 
as any responses received from each 
agency contacted in connection with 
those efforts.

6.  The RO should attempt to obtain 
a copy of any SSA decision awarding 
disability benefits, copies of all 
medical upon which any SSA 
disability benefit award was based, 
and a copy of any medical records 
associated with any subsequent 
disability determinations by the 
SSA.

7.  The RO should attempt to obtain 
additional information from the 
veteran concerning the specific 
circumstances of each alleged 
inservice stressor, to include the 
dates (to within 60 days), 
locations, units involved, and, if 
involving combat, the names of 
casualties.  Further, identifying 
information concerning any other 
involved individuals, including 
their names, ranks, and units of 
assignment should be requested from 
the veteran.  With any additional 
information provided by the veteran, 
and with the evidence already of 
record, the RO must prepare a 
summary of the veteran's alleged 
service stressors.  This summary 
must be prepared regardless whether 
the veteran provides an additional 
statement, as requested above.  This 
summary and a copy of the veteran's 
DD 214 and other service personnel 
records should be sent to the United 
States Armed Services Center for 
Unit Records Research.  The CURR 
should be provided with a copy of 
any information obtained above, and 
should be asked to provide any 
additional information that might 
corroborate the veteran's alleged 
stressors.  The CURR should also be 
requested to furnish the unit 
history and operational reports for 
each unit the veteran was assigned 
to from January 1967 to December 
1968 for the period during which he 
served with such unit.

8.  After completing the above 
actions, the veteran should be 
afforded a VA psychiatric 
examination by a physician with 
appropriate expertise to determine 
the nature and etiology of any 
diagnosed psychiatric disorder.  All 
indicated studies, tests and 
evaluations deemed necessary should 
be performed.  The RO must provide 
the examiner with the summary of any 
stressors described above.  If PTSD 
is diagnosed, the examiner should 
identify the independently 
verifiable inservice stressor(s) 
that supports the diagnosis.  If 
PTSD is not diagnosed, the examiner 
should explain why PTSD was not 
diagnosed.  With respect to each and 
every diagnosed psychiatric 
disorder, the examiner must opine 
whether it is at least as likely as 
not that such disorder(s) is(are) 
etiologically related to the 
veteran's period of service.  The 
claims folder must be made available 
to the examiner for proper review of 
the medical history.  

9.  The veteran is hereby notified 
that it is his responsibility to 
report for all examinations and to 
cooperate in the development of the 
claims, and that the consequences 
for failure to report for a VA 
examination without good cause may 
include denial of the claims.  38 
C.F.R. §§ 3.158, 3.655 (2004).  In 
the event that the veteran does not 
report for any ordered examination, 
documentation should be obtained 
which shows that notice scheduling 
the examination was sent to the last 
known address.  It should also be 
indicated whether any notice that 
was sent was returned as 
undeliverable.

10.  Following completion of the 
foregoing, the RO must review the 
claims folder and ensure that all of 
the foregoing development actions 
have been conducted and completed in 
full.  If any development is 
incomplete, including if the 
requested examination does not 
include all test reports, special 
studies or opinions requested, 
appropriate corrective action is to 
be taken.

11.  Thereafter, the RO should 
prepare a new rating decision and 
readjudicate the issues on appeal.  
If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO must issue a 
supplemental statement of the case 
which includes citation to the 
amended version of 38 C.F.R. 
§ 3.304(f) which became effective on 
March 7, 2002, and provide the 
veteran and his representative with 
an opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).


